FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Specification
The replacement Abstract of the Disclosure is objected to because:
the abstract is not a single paragraph.  See lines 1-4, especially the large gap seen between lines 3 and 4:

    PNG
    media_image1.png
    262
    801
    media_image1.png
    Greyscale

Correction is required.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text - 37 CFR 1.52(b)(4) and 1.72(b).  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Initial remarks on the rejections to follow:  Claims 1-5 are considered drawn to the subcombination of the paddle only.  Accordingly, any language relating to the container-rotating mixing device, the container, or turntable is not considered germane to the patentability of the paddle subcombination. The use of the paddle in a particular mixing device that is not part of the claimed subcombination is tantamount to an intended use of the system which does not raise the claimed invention to the level of patentability. The preamble of claim 1 “for a . . . turntable” is merely a statement of intended use which imparts no structure to the paddle itself.  It is well settled that the intended use of an apparatus is not germane to its patentability. In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971 ); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being  unpatentable over Schlageter et al. (US 1747032) in view of Davis (US 4193702).
Schlageter et al. in at least Figures 1-2 discloses a container A; a paddle  comprising an arm portion 10 or 10, 21 and a paddle portion integrally formed on a distal end of the arm portion, the paddle portion having a horizontal part 12 with a lower surface; vertical parts 13 protruding upward from end portions of the horizontal part 12, and a coupling shaft portion 10 protruding upward from a middle of the horizontal part 12 to the arm portion, and at least one of the vertical parts 13 being provided with an inwardly protruding portion 12 at an upper end; and
wherein one of the vertical parts 13 is higher than the other vertical part, and the other vertical part is provided with the inwardly protruding portion 12 - Figure 1.
Schlageter et al. does not necessarily show the lower surface of the horizontal part or outer side surfaces of the vertical parts of the paddle being convexly-curved when viewed in cross-section, as now claimed.  Davis discloses a mixer with a paddle 7; the paddle 7 having a paddle portion 8 including horizontal and vertical portions or surfaces thereon; a lower surface of the horizontal portion and an outer side surface of the vertical portion may both be convexly curved as seen in Figure 9 (namely Figures 9-3, 9-6, and 9-10 that show a bottom surface and one or more side surfaces of the paddle in vertical cross section being convexly curved).  
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schlageter et al. (US 1747032) in view of Davis (US 4193702) as applied to claim 1 above and further in view of Larsen (US 5676463).
Schlageter et al. (US 1747032) in view of Davis does not disclose the recited plastic material.  Larsen discloses a container 36; a paddle 14 comprising an arm portion 26 and a paddle portion integrally formed on a distal end of the arm portion, the paddle portion having a horizontal part 90; vertical parts 18, 84 protruding upward from both end portions of the horizontal part, and a coupling shaft portion 82 protruding upward from a middle of the horizontal part 90 to the arm portion 26, and at least one of the vertical parts being provided with an inwardly protruding portion 88 at an upper end; wherein the arm portion 26 and the paddle portion are integrally formed from a plastic material when assembled (col. 4, lines 23-30).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified any of the elements of the paddle of Schlageter et al. in view of Davis to be formed of plastic material as taught by Larsen such that the paddle is inexpensive to produce (col. 4, lines 23-30).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schlageter et al. (US 1747032) in view of Davis (US 4193702) as applied to claim 1 above and further in view of Winneroth et al. (US 3545729).
Schlageter et al. in view of Davis do not disclose the coupling shaft portion being a columnar portion with a specified shape.  Winneroth et al. discloses a paddle having columnar portions 3 and 5 with opposite side edge portions A, A’, B, B’ and front and back side surfaces 6-8 extending between the side edge portions A, A’, B, B’.   
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the coupling shaft portion in Schlageter et al. in view of Davis to be a columnar portion of the specified shape as disclosed by Winneroth et al. for the purpose of generating a uniform degree of agitation and mixing and to intensify the agitation and circulation of the material being processed (col. 1, lines 52-58) and/or such that the mixing object flowing in the container diverges at one of the side edge portions, flows along the front and back side surfaces and merges at the other of the side edge portions (as denoted by the flow arrows seen in Figure 1).

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses mixing blades with one or more tapered side edges and/or one or more convexly curved blade surfaces.
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see:   









/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             


								





18 January 2022